United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. SENATE, OFFICE OF THE SERGEANT
AT ARMS, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Domenic Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-350
Issued: April 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 2, 2014 appellant, through counsel, filed a timely appeal from a June 5,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On August 31, 2012 appellant, then a 56-year-old printing reprographics specialist, filed
an occupational disease claim alleging that he sustained dilated nonischemic cardiomyopathy as
a result of strong chemical odors and occasional spills at the employing establishment. He
1

5 U.S.C. § 8101 et seq.

alleged that his work environment was poorly ventilated and that it worsened with the
installation of a new press machine in August 2006. Appellant first became aware of his
condition on August 31, 2006 and its relation to his federal employment on October 30, 2009.
He stopped work permanently on December 11, 2009.
In an undated narrative statement that accompanied the claim, appellant advised that he
worked at the employing establishment from 2002 until 2010. He noted that he worked in the
press room where he was in daily contact with chemicals and that there were numerous incidents
of chemical spills in the work area. Appellant further noted that the press room was in a
basement and that there were no windows or doors that could be opened to allow for proper
ventilation. He provided a list of the products that he came in contact with at work. Appellant
advised that he was very health conscious and had a complete work up of his heart in 1993 which
found that it was in good condition with no signs of heart disease. He advised that around
August 24, 2006 a nurse notified him that his blood pressure was normal, but his heart sounded
strange and that he should see a cardiologist. Appellant noted that on August 30, 2006 the
chemical odors were particularly strong because new equipment had recently been installed. He
advised that he became sick and vomited at work and later went to the emergency room.
Appellant’s emergency room nurse told him that he should have his heart evaluated. He then
underwent multiple tests which revealed nonischemic cardiomyopathy. Appellant’s children and
siblings were tested for the disease in order to find a hereditary link, but no one else had the
disease. While hospitalized the doctors found an arrhythmia and determined that appellant
needed an implantable cardiac defibrillator (ICD). Appellant advised that he never had a
medical condition of this sort before and was first diagnosed with cardiomyopathy in 2006.
In another undated statement, an unidentified supervisor confirmed that appellant worked
for the employing establishment from 2002 to 2010 and advised that, before working for the
employing establishment, appellant had over 30 years’ experience working in the printing
industry. The supervisor acknowledged that there were several spills, leaks, and broken pipes
during the last few years, that the employing establishment was located at the Postal Square
Building, and that appellant was present for “some of the significant water events and resulting
repairs. The supervisor noted that the work environment was ventilated to exceed Government
Services Administration (GSA) standards and that the work area always passed inspections by
the Office of Compliance. Standard printing industry chemicals were used and a list of the
products used was provided. The supervisor advised that protective gear was made available to
employees, but was not mandatory. Appellant’s job description was also submitted, which stated
that the hazards of the position included moving machinery, excessive noise, and exposure to
chemicals from inks, solvents, and paper dust. Also submitted were material safety data sheets
(MSDS) for several substances.
A variety of medical reports accompanied the claim. This included a September 8, 2006
report from Dr. Zayd Eldadah, Board-certified in internal medicine and cardiovascular disease,
who advised that appellant had noncongestive cardiomyopathy and ventricular tachycardia. He
noted that appellant was implanted with an ICD that day without incident. In an August 11,
2009 report, Dr. Manish Shah, Board-certified in internal medicine and cardiovascular disease,
advised that appellant underwent a radiofrequency ablation of an outflow tract tachycardia
emanating from his left coronary artery. In a December 15, 2009 report, Dr. Bruce Zinsmeister,
Board-certified in internal medicine and cardiovascular disease, advised that appellant was

2

diagnosed with cardiomyopathy with recurrent episodes of ventricular tachycardia. He stated
that he advised appellant to take a leave of absence from work in order to better maintain his
condition. Dr. Zinsmeister further advised that appellant could possibly be a candidate for a
cardiac transplant. In a November 18, 2009 report, Dr. Peter Boolukos advised that appellant
had an onset of shortness of breath with disorientation while sleeping. He noted that appellant
was diagnosed with cardiomyopathy in 2006 and had an ICD placement at that time.
Dr. Boolukos noted that appellant also had a prior history of mild hypertension. Appellant
submitted several status reports concerning his arrhythmias and defibrillator.
In a January 2, 2011 report, Dr. Lynese Lawson, an osteopath and family practitioner,
advised that she had treated appellant since November 7, 2009 for dilated cardiomyopathy,
which was diagnosed in 2006. She noted that appellant did not have a history of heart disease or
any significant past medical history. Dr. Lawson advised that cardiomyopathy can be either
acquired or inherited. She stated that appellant did not have any known family history of
cardiomyopathy. Dr. Lawson noted that appellant’s employment as a press operator exposed
him to a number of different chemicals including heavy metals which can become toxic and
worsen heart function. She advised that urine toxic metals tests and hair elements tests revealed
elevated levels of mercury, lead, aluminum, antimony, arsenic, cadmium, mercury, potassium,
vanadium, boron, and iodine. Dr. Lawson opined that appellant’s condition was the result of
exposure to chemicals or metals in his work environment. She advised that appellant should not
return to the work environment because it could possibly exacerbate and worsen his heart
disease.
In an August 17, 2012 report, Dr. Erika Feller, Board-certified in cardiovascular disease
and advanced heart failure and transplant cardiology, advised that she began treating appellant
nearly two years earlier. She stated that appellant was first diagnosed with dilated
cardiomyopathy in 2006, which was complicated by his frequent deleterious episodes of
ventricular tachycardia (VT). Dr. Feller noted that a defibrillator was implanted to treat his VT
with electric shock therapy. She also advised that appellant was given a number of tests which
revealed no evidence to suggest that his cardiomyopathy was secondary to ischemia, coronary
artery disease, tachycardia, thyroid disease, alcohol, substance abuse, noncompaction, infiltrative
diseases, right ventricular dysplasia, genetics, or myocarditis. Dr. Feller opined that after
researching the chemicals involved in the operation of a print press she found that many of the
chemicals were cardiotoxic. She stated that testing had not identified an etiology for appellant’s
cardiomyopathy, but it was entirely likely that his exposure to print press chemicals for many
years caused his cardiomyopathy. Dr. Feller stated that there was no definitive way to make that
diagnosis, but noted that she currently diagnosed cardiomyopathy due to toxic exposure.
By letter dated December 14, 2012, OWCP notified appellant that evidence was
insufficient to establish that notification of his injury was timely and advised him to submit a
questionnaire substantiating the factual element of his claim. In a letter of the same date,
OWCP asked the employing establishment to provide comments from a knowledgeable
supervisor and to provide all information relevant to appellant’s claim.
In a January 14, 2013 response, appellant advised of his work history and exposure to
chemicals. He reiterated that, although he was diagnosed in 2006, he did not become aware of
its relation to its employment until 2009. Appellant also advised that his primary care physician,

3

prior to being diagnosed with heart problems in 2006, had treated him for 15 years for conditions
such as mild hypertension, walking pneumonia, the flu, and colds. He stated that the medical
records from this physician were in storage and not readily available.
On June 14, 2013 OWCP forwarded the medical record and a statement of accepted facts,
to an OWCP medical adviser, Dr. Cynthia Crawford-Green, Board-certified in cardiovascular
disease and internal medicine.2 The statement of accepted facts advised that appellant’s job
responsibilities as a printing reprographics specialist included plate-making, press room, electric
printing, photocopying, book assembly, bindery, floor chart printer management, floor chart
mounting work, and mailing operations. It advised that appellant had a preexisting history of
noncongestive cardiomyopathy and ventricular tachycardia and a family history of sudden death,
congestive heart failure and coronary artery disease. In an August 1, 2013 report, Dr. CrawfordGreen opined that appellant’s cardiomyopathy was not caused or exacerbated by the fumes,
strong chemical odors and occasional spills in the pressroom. She noted that appellant had
preexisting hypertension which could have contributed to his condition and states that there were
no corroborating statements from any source that appellant was exposed to strong fumes on
August 30, 2006 or exposed to chronic fumes in his work environment. Dr. Crawford-Green
questioned the extent of appellant’s chemical exposure and also whether his condition only
began in 2006. She opined that he had cardiomyopathy for some time prior.
By decision dated September 25, 2013, OWCP denied appellant’s claim because
evidence was insufficient to establish that the diagnosed condition was causally related to the
established work-related events.
On April 11, 2014 appellant through his attorney requested reconsideration. Counsel
noted submitting additional documentation and asserted that the evidence supported that
appellant’s condition was work related.3
By decision dated June 5, 2014, OWCP denied modification of a September 25, 2013
decision as the medical evidence was insufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to

2

OWCP advised that it was unable to send appellant for a second opinion examination because he was in the
hospital awaiting a heart transplant.
3

Counsel stated that a 32-page document accompanied the request. The record before the Board does not contain
this document. A two-page document regarding workplace solvent exposure did accompany the request.

4

the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.7
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.8
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant submitted a January 2, 2011 report from Dr. Lawson and an August 17, 2012
report from Dr. Feller, which provide some support that his cardiac condition was caused or
aggravated by workplace chemical exposure. To further develop the matter, on June 14, 2013
OWCP forwarded the medical record and a statement of accepted facts, to an OWCP medical
adviser. The statement of accepted facts advised that appellant’s job responsibilities as a printing
reprographics specialist included plate-making, press room, electric printing, photocopying, book
assembly, bindery, floor chart printer management, floor chart mounting work, and mailing
operations. It advised that he had a preexisting history of noncongestive cardiomyopathy and
ventricular tachycardia and a family history of sudden death, congestive heart failure and
coronary artery disease. OWCP’s procedures state that “wherever possible, exposure data, job
descriptions or duties, and other records should be condensed to essential information and
incorporated into the body of the statement of accepted facts.”9 The statement of accepted facts
4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 5.

8

James Mack, 43 ECAB 321 (1991).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Statement of Accepted Facts, Chapter 2.809.4
(September 2009).

5

did not fully detail appellant’s exposure to particular chemicals. In fact, no mention of any
chemicals are listed.
In her August 1, 2013 report, Dr. Crawford-Green opined that appellant’s
cardiomyopathy was not caused or exacerbated by the fumes, strong chemical odors and
occasional spills in the pressroom. She noted that appellant had preexisting hypertension which
could have contributed to his condition and states that there were no corroborating statements
from any source that appellant was exposed to strong fumes on August 30, 2006 or exposed to
chronic fumes in his work environment. Dr. Crawford-Green’s report, however, is not
sufficiently rationalized. She stated that there was no evidence that appellant had exposure to
chronic fumes during his employment, when the employing establishment and his job description
stated that there was some degree of chemical exposure at work. Dr. Crawford-Green also did
not address Dr. Lawson’s report which stated that appellant had elevated levels of certain toxins
in his urine and hair samples. She concluded that appellant had cardiomyopathy for some time
prior to 2006, but did not explain how this would rule out his condition being caused or
aggravated by his work environment, given the fact that he began working for the employing
establishment in 2002.
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter. While the claimant has the burden to establish entitlement to
compensation, OWCP shares responsibility in the development of the evidence to see that justice
is done.10 Once OWCP undertakes development of the record it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.11 As OWCP began
development of the medical evidence, regarding whether appellant’s condition was work related,
it had the obligation to assure that a proper evaluation was done.12
The case will be remanded to OWCP for further development of the factual and medical
evidence. It should obtain from the employing establishment the results of any industrial
hygiene tests taken during appellant’s period of employment, and obtain past and present listings
of all chemicals, irritants, and pathogenic agents in appellant’s work area and all available
information on concentration levels for such agents. Thereafter, OWCP shall prepare a new
statement of accepted facts and refer appellant to an appropriate Board-certified specialist for a
second opinion examination. The specialist shall provide a rationalized medical opinion
regarding whether appellant’s cardiac condition was caused or aggravated by factors of his
federal employment.13 Following this and any other further development deemed necessary, it
shall issue a de novo decision on appellant’s claim.

10

Richard Kendall, 43 ECAB 790 (1992).

11

Phillip L. Barnes, 55 ECAB 426, 441 (2004).

12

See Robert Kirby, 51 ECAB 474 (2000); Mae Z. Hackett, 34 ECAB 1421 (1983).

13

If appellant is medically unable to attend an examination, OWCP shall provide the referral specialist with the
statement of accepted facts, relevant exposure data, and the medical record.

6

CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant
developed a heart condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 5, 2014 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further development consistent
with this decision.
Issued: April 15, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

